Exhibit 16.1 17700 Castleton Street, Suite 488 City of Industry, CA 91748 Tel: +1 (626) 854-6500 Fax: +1 (626) 854-6505 April 2, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:China Green Material Technologies, Inc. Commissioners: We have read the statements made by China Green Material Technologies, Inc. under Item 4.01 of its Form 8-K dated April 2, 2012.We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of China Green Material Technologies, Inc. contained therein. Sincerely, /s/ Simon & Edward, LLP
